On October 7,1996,.the_Court found the defendant in violation of the conditions of his suspended sentences and it is the judgment of the Court that defendant’s prior suspended sentence ón Count I is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of ten (10) years on Count I for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. (The sentence on Count III has expired.) It is the recommendation of the Court that the defendant be considered for placement in the pre-release center. It is the recommendation of the Court that as a condition of any parole that the defendant shall abide by all of the conditions and provisions of the judgment done in open Court on the 20th day of July, 1992. That, however, three (3) years of defendant’s sentence is hereby suspended on the terms and conditions as listed in the October 7,1996 judgment. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order; except'that he shall receive credit for February 15, 1992, through-June 13, 1992; and from April 3, 1996, through date of sentencing, October 7, 1996; for two hundred ninety-eight (298) days jail time which he has previously served.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *61of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 13th day of June, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District-Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. ■ •
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Danny R. Raines for representing himself in this matter and also Josh' Van de Wetering, Deputy County Attorney of Missoula County, for representing the State.